PER CURIAM:
David M. Scates appeals the district court’s order denying his “Motion to Correct Record” pursuant to Fed.R.Crim.P. 36. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jones, No. CR-98-221, 1999 WL 44074 (E.D.Va. Jan. 27, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED